Citation Nr: 0842379	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  04-16 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to June 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to the benefit 
currently sought on appeal.  In March 2005, the Board 
remanded the claim for further development.  The case was 
returned to the Board without that development being fully 
accomplished, necessitating another remand in March 2006.

The veteran appeared before a Veterans Law Judge (VLJ) in a 
videoconference hearing in July 2004 to present testimony on 
the issue on appeal.  The hearing transcript has been 
associated with the claims file.  That VLJ has since left the 
Board.  As the law requires that the VLJ who conducts a 
hearing on an appeal must participate in any decision made on 
the appeal, the veteran was afforded an additional 
opportunity in October 2008 to provide testimony before a 
different VLJ.  No response was received.  The Board, 
therefore, will proceed with the appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Board's March 2005 remand, it was ordered that the 
veteran's inpatient clinical and outpatient mental hygiene 
treatment records be retrieved from three different Army 
facilities.  One of the facilities, specifically Fitzsimmons 
Army Hospital, Mental Health Unit, was pending additional 
search when the claim was returned to the Board.  Also, the 
dates associated with the request were listed incorrectly.  
The Board, therefore, had to issue an additional remand in 
March 2006 to accomplish this development. 

The claim was returned to the Board in September 2008.  A 
review of the efforts made reveals that the AMC did not 
properly conduct the additional development ordered by the 
Board.  As a remand by the Board confers on the claimant, as 
a matter of law, the right to compliance with the remand 
orders, the claim must yet again be remanded.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The request was to obtain two sets of records from 
Fitzsimmons Army Hospital, Mental Health Unit, in Denver, 
Colorado for the period from April 1974 to August 1980 - 
inpatient clinical records and outpatient mental hygiene 
treatment records.  In May 2006, the AMC requested from 
National Personnel Records Center (NPRC) these records.  The 
response received in June 2006 was that the "clinical search 
is limited to one year."  The AMC followed up by requesting 
only inpatient clinical records for the year of 1974.  A 
response from NPRC on this request is not of record.

Correspondence from Madigan Army Medical Center in Tacoma, 
Washington was received in November 2006, indicating that 
there was "no record" found for this veteran.  It is 
unclear whether a search for inpatient or outpatient records 
was conducted.  It is also unclear the relationship between 
Madigan and Fitzsimmons.

Regardless, in June 2007, the AMC requested from NPRC both 
sets of records.  That same month, a member of the records 
retrieval branch submitted a form indicating that there were 
no outpatient records for the veteran at Fitzsimmons for the 
year of 1980.  This form also indicated that the clinical 
inpatient records request, spanning from 1974 to 1980, 
required an exact year of clinical treatment.  Therefore, 
what remains to be determined is whether there are outpatient 
mental hygiene records from Fitzsimmons for 1974, 1975, 1976, 
1977, 1978, and 1979; and inpatient clinical records from 
Fitzsimmons for 1974, 1975, 1976, 1977, 1978, 1979, and 1980.  





While the further delay of this case is truly regrettable, 
due process considerations require such action.  Accordingly, 
the case is REMANDED for the following action:

1.  Request from NPRC the following 
records, with the understanding that there 
may need to be separate requests for each 
year:

a.  Outpatient mental hygiene treatment 
records from Fitzsimmons Army Hospital 
for the years of 1974, 1975, 1976, 
1977, 1978, and 1979.

b.  Inpatient clinical records from 
Fitzsimmons Army Hospital for the years 
of 1974, 1975, 1976, 1977, 1978, 1979, 
and 1980.

If records are unavailable for any reason, 
such should be noted in the file.

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




